United States Court of Appeals
                              For the Eighth Circuit
                           ___________________________

                                 No. 20-2104
                         ___________________________

                            Ana Lissette Lemus-Carpio

                                              Petitioner

                                         v.

          Jeffrey A. Rosen, Acting Attorney General of the United States 1

                                         Respondent
                                  ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: January 14, 2021
                              Filed: January 20, 2021
                                [Unpublished]
                                   ____________

Before LOKEN, BENTON, and ERICKSON, Circuit Judges.
                                   ____________

PER CURIAM.

       Salvadoran citizen Ana Lissette Lemus-Carpio petitions for review of an order
of the Board of Immigration Appeals, which dismissed her appeal from the decision


      1
      Jeffrey A. Rosen has been appointed to serve as Acting Attorney General of
the United States and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
of an immigration judge denying her asylum and withholding of removal. 2 Having
jurisdiction under 8 U.S.C. § 1252, this court denies the petition.

       This court concludes that substantial evidence supports the agency’s
determination that Lemus-Carpio was not eligible for asylum, because she did not
establish a well-founded fear of persecution on account of a protected ground. See
Kanagu v. Holder, 781 F.3d 912, 916 (8th Cir. 2015) (standard of review); Litvinov
v. Holder, 605 F.3d 548, 553 (8th Cir. 2010) (asylum requirements). Substantial
evidence also supports the agency’s conclusion that Lemus-Carpio was not eligible
for withholding-of-removal relief. See Guled v. Mukasey, 515 F.3d 872, 881-82 (8th
Cir. 2008) (alien who does not meet standard for asylum cannot meet more rigorous
clear probability standard for withholding of removal).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      2
        The denial of voluntary departure is not before this panel. See Chay-
Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (claim not raised in opening
brief is waived).
                                        -2-